DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on April 22, 2021 has been fully considered. The amendment to instant claim 1 and addition of claims 8-11 are acknowledged. Specifically, claim 1 has been amended to include the limitation of claim 2 and further the multi-block copolymer having a flexural modulus of 10-50 MPa, taken from instant specification ([0029] of instant specification). In light of the amendment filed by applicant, the previous rejections not cited below are withdrawn. The previous rejection not cited below are maintained but suitably framed to better address the current amendment. The new grounds of rejection are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al (US 2014/0097389) in view of Wakikawa (JP2011184574, based on machine English translation) and Oikawa et al (US 2016/0009888), as evidenced by Sato et al (US 4,366,263) and INFUSE 9530 flyer (2011, submitted in IDS on 04/23/21).

5.  Chiba et al discloses a polyolefin-based resin expanded beads and a molded article obtained by in-mold molding of said expanded beads ([0002], as to instant claims 1 and 6), wherein the expanded beads comprise:
a)  65-99.5%wt ([0060]) of a polyolefin-based expanded core layer comprising polyolefin-based resins including propylene-ethylene copolymers and olefinic thermoplastic elastomers like ethylene-octene elastomer copolymers ([0056]-[0057]) and further 5 pbw or less, or 1 pbw or less of a coloring agent ([0058])
and 
b) 0.5-35%wt ([0060]) of a polyolefin-based resin cover layer comprises a mixture of a polyolefin-resin (A) such as propylene-ethylene block copolymer and polyethylene such as low density polyethylene ([0029]-[0031]) and olefinic thermoplastic elastomers including ethylene-octene copolymer ([0050]), a block copolymer of a polyolefin block 
wherein the expanded beads are having the apparent density of 10-130 kg/m3 ([0066]), an average thickness of the cover layer of 3 micron or greater, such as 3-50 micron ([0061]) and an average cell diameter of 40-250 micron ([0068]).

6. The cover layer maybe in expanded or in substantially unexpanded state that does not exclude the presence of microcells to the extent that the mechanical strength of the beads is not altered ([0027]). Thus, one of the purposes of the cover layer appears to maintain the mechanical strength of the beads. The cover layer is melted at further stages to ensure fusing of the beads ([0027]).
It is further noted that the surface layer membrane of instant invention, having thickness of 3-25 micron, is specified as preventing the cells in the vicinity of the expanded beads surface from being broken ([0016] of instant specification). 
Therefore, the cover layer having thickness of 3-50 micron of Chiba et al appears to correspond to the surface layer having thickness of 3-25 micron of the expanded beads of instant invention as both are used to ensure the stability of the expanded beads.

7. Further, Sato et al discloses expanded polyethylene particles having an inner cellular core and an outer skin, wherein the outer skin is specified as being thick  (Abstract). The photograph of Fig. 17 of Sato et al shows the thickness of the surface outer skin layer being thicker than the cell membrane inside the bead and having thickness of 15 Sato et al shows that the outer skin layer of the bead appears to be the surface layer of the cells located close to the vicinity of the bead.
Therefore, as evidenced by Sato et al, the cover layer of Chiba et al having the thickness of 3-50 micron, will intrinsically and necessarily be a surface layer membrane of the cells that are located close to vicinity of the beads of Chiba et al as well.
Given the cover layer of the beads of Chiba et al is having the thickness of as low as 3 micron, therefore, that value of thickness appears to be the thinnest part of that layer, and corresponding to the thinnest part of the surface layer membrane as determined in instant specification ([0017] of instant specification).

7.  Thus, Chiba et al discloses the olefin-based expanded beads comprising less than 1 pbw per 100 pbw of the resin of the colorant in the core, and as low as  5 pbw of carbon black based on 100 pbw of the total resin in the cover layer. Since carbon black is having a black color and appears to be the inorganic colorant as well, given:
i) the ratio of the core layer to cover layer is 99.5:0.5 ([0060]), 
ii) the colorant in the core layer is used in amount of 1 pbw (i.e. 0.99%);
iii) the carbon black is used in the cover layer in amount of 5 pbw (i.e. 4.76%),
therefore, the total amount of the colorant in the expanded beads will be:

99.5 x 0.0099 + 0.5 x 0.0476 = 0.985 + 0.024 = 1%wt (as to instant claim 5).

Chiba et al having an average cell diameter of the beads of preferably 40-250 micron, cover layer thickness of preferably 5-50 micron would be reasonably expected to have the ratio of “b”/”a” in the range of 5-15, as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 

9.  Though Chiba et al discloses the polyolefin resins used for making the beads being random and block ethylene copolymers including ethylene-octene copolymer elastomers, Chiba et al does not disclose the ethylene copolymer being a multi-block copolymer of a polyethylene block and an ethylene/alpha-olefin, specifically ethylene/octene, block having MFR of 2-10 g/10 min, flexural modulus of 10-50 MPa (as to instant claims 1 and 9) and the foam beads being crosslinked.

10. However, Wakikawa discloses a crosslinked polyolefinic resin foamed article produced by foaming and cross-linking of a polyolefin resin, wherein the polyolefin resin is a multiblock copolymer comprising a copolymer of ethylene and C3-20 alpha-olefin (p. 3, lines 2-9), specifically a commercial multi-block copolymer INFUSE D9530 (Example 4, p. 4 of the translation), wherein the use of the multiblock copolymers having high heat resistance (p. 3, lines 6-7) provides the foamed articles having excellent heat resistance, low compression set and less shrinkage during heating (p. 3, lines 8-12 of the translation).

11.  As evidenced by INFUSE 9530 copolymer flyer, the commercial product INFUSE 9530 is having MFR of 5 g/10 min, density of 0.887 g/10 min (see INFUSE 9530 flyer, as to instant claims 9, 10).
Wakikawa appears to be a block copolymer comprising a polyethylene block and an ethylene-/1-octene block and having flexural modulus of 28 MPa as well (as to instant claim 10).

13. Since the use of multi-block ethylene copolymers, such as commercial products INFUSE, in the foamed articles provides said foamed articles with improved heat resistance, low compression set and less shrinkage during heating, as taught by Wakikawa, therefore, based on the combined teachings of Wakikawa and Chiba et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially, the multi-block copolymers such as commercial product INFUSE 9530, as the polyolefin resin used for making the expanded beads of Chiba et al, so to further improve heat resistance, provide low compression set and less shrinkage during heating to the expanded beads of Chiba et al as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where 

14. As to instant claim 8, though Chiba et al in view of Wakikawa do not explicitly recite the property of when an average cell membrane thickness Tm is defined as (c), a ratio (c/a) of (c) to the average surface layer membrane thickness (a) is 0.3 or more and less than 0.8,
1) since an average cell membrane thickness Tm is  calculated in instant specification  according to the following equation:

    PNG
    media_image1.png
    25
    197
    media_image1.png
    Greyscale

Wherein 
    PNG
    media_image2.png
    24
    22
    media_image2.png
    Greyscale
 is an apparent density of the expanded beads (g/cc) and 
    PNG
    media_image3.png
    15
    23
    media_image3.png
    Greyscale
 is a density of the TPO and b is an average cell diameter in micron ([0019] of instant specification);

2) given in the beads of Chiba et al in view of Wakikawa the average cell diameter is 250 micron (“b”) and the cover layer thickness is 25 micron (“a”), the density of INFUSE 9530 is 887 kg/m3 and density of the expanded beads is 100 kg/m3 (since the preferable range as cited by Chiba et al is 15-110 kg/3 as in [0066]), therefore,
Tm = 250x [(1-100/887)-1/3 -1]
Tm = 250 x 0.04=10.4

Since Tm is defined as “c”, therefore, c/a = 10.4/25 =0.42 (as to instant claim 8).

Chiba et al in view of Wakikawa the average cell diameter is 250 micron (“b”) and the cover layer thickness is 25 micron (“a”), the density of INFUSE 9530 is 887 kg/m3 and density of the expanded beads is 80 kg/m3 (since the preferable range cited by Chiba et al is 15-110 kg/3 as in [0066]), therefore,
Tm = 250x [(1-80/887)-1/3 -1]
Tm = 250 x 0.03=7.5

Since Tm is defined as “c”, therefore, c/a = 7.5/25 =0.3 (as to instant claim 8).

4) given in the beads of Chiba et al in view of Wakikawa the average cell diameter is 50 micron (“b”) and the cover layer thickness is 5 micron (“a”), the density of INFUSE 9530 is 887 kg/m3 and density of the expanded beads is 80 kg/m3 (since the preferable range cited by Chiba et al is 15-110 kg/3 as in [0066]), therefore,
Tm = 50x [(1-80/887)-1/3 -1]
Tm = 50 x 0.03=1.5

Since Tm is defined as “c”, therefore, c/a = 1.5/5 =0.3 (as to instant claim 8).

15.  Thus, based on the exemplified calculations, the expanded beads of Chiba et al in view of Wakikawa having an average cell diameter of the beads of preferably 40-250 micron ([0068]), cover layer thickness of preferably 5-50 micron ([0061]), density of the expanded beads preferably of 15-110 kg/m3 and INFUSE 9530 as the ethylene 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

16. Chiba et al does not disclose the expanded particles being cross-linked so that the hot xylene insoluble fraction is 30-70%wt.

17. However, Oikawa et al discloses polyethylene resin expanded beads that are cross-linked to a gel fraction of 30-70% ([0054]), wherein the gel fraction is obtained as fraction insoluble in heated xylene ([0089]).

18.  Oikawa et al teaches that such cross-linked polyethylene resin expanded beads have excellent in-mold moldability, provide excellent fusion bonding and shape recovering properties of the expanded bead molded articles ([0059], [0074]).

19. Since both Oikawa et al and Chiba et al are related to polyethylene-based resin expanded beads used for making in-mold molding articles, and thereby belong to the  Oikawa et al  discloses said expanded beads being cross-linked, so to provide excellent in-mold moldability and excellent fusion bonding, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Oikawa et al and Chiba et al, and to further subject, or obvious to try to subject  the expanded beads of Chiba et al to cross-linking, as taught by Oikawa et al, so to further improve in-mold moldability and fusion bonding of the expanded beads of Chiba et al, as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market 

20.  Since the molded article of Chiba et al in view of Wakikawa  and Oikawa et al  is produced by in-mold molding of the expanded beads that are essentially the same as those claimed in instant invention, and having the same properties as those claimed in instant invention, therefore the molded article of Chiba et al in view of Wakikawa  and Oikawa et al  will intrinsically and necessarily comprise, or would be reasonably expected to comprise the same properties, including tensile elongation (as to instant claim 7), as those claimed in instant invention, or having values in the ranges that are either overlapping with or close to those as claimed in instant invention  as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Further, since Chiba et al in view of Wakikawa  and Oikawa et al  a) disclose the use of olefin-based resins for making the beads, including the use of ethylene-based resins and olefin thermoplastic elastomers, b) all ranges in the expanded beads of Chiba et al  Wakikawa  and Oikawa et al  are overlapping with the corresponding ranges of those claimed in instant invention, and c) the properties of the expanded beads including the average cell diameter, apparent density, cover layer thickness depend on the amount of blowing agent, the expansion temperature and amount of cell controlling agent as taught by Chiba et al ([0096], [0102], [0104]), therefore, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation, the choice of the specific olefin-based resins, the amount and type of used blowing agent  and further expansion conditions, so to produce the expanded beads, and thereby the molded article, having a desired combination of properties, thereby arriving at the present invention (as to instant claims 1, 7, 8, 11). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

21.  Claims 1, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al (US 2014/0097389) in view of Wakikawa (JP2011184574, based on machine English translation) and Akimaru et al (JP2008266589, based on machine English Sato et al (US 4,366,263) and INFUSE 9530 flyer (2011, submitted in IDS on 04/23/21).

22.  Chiba et al discloses a polyolefin-based resin expanded beads and a molded article obtained by in-mold molding of said expanded beads ([0002], as to instant claims 1 and 6), wherein the expanded beads comprise:
a)  65-99.5%wt ([0060]) of a polyolefin-based expanded core layer comprising polyolefin-based resins including propylene-ethylene copolymers and olefinic thermoplastic elastomers like ethylene-octene elastomer copolymers ([0056]-[0057]) and further 5 pbw or less, or 1 pbw or less of a coloring agent ([0058])
and 
b) 0.5-35%wt ([0060]) of a polyolefin-based resin cover layer comprises a mixture of a polyolefin-resin (A) such as propylene-ethylene block copolymer and polyethylene such as low density polyethylene ([0029]-[0031]) and olefinic thermoplastic elastomers including ethylene-octene copolymer ([0050]), a block copolymer of a polyolefin block and a polyether block (B) and a carbon black (C) ([0014], [0015], [0025]), wherein the carbon black is used in amount of 5-30 pbw based on the polyolefin resin (A) and the block copolymer (B) ([0046]),
wherein the expanded beads are having the apparent density of 10-130 kg/m3 ([0066]), an average thickness of the cover layer of 3 micron or greater, such as 3-50 micron ([0061]) and an average cell diameter of 40-250 micron ([0068]).


It is further noted that the surface layer membrane of instant invention, having thickness of 3-25 micron, is specified as preventing the cells in the vicinity of the expanded beads surface from being broken ([0016] of instant specification). 
Therefore, the cover layer having thickness of 3-50 micron of Chiba et al appears to correspond to the surface layer having thickness of 3-25 micron of the expanded beads of instant invention as both are used to ensure the stability of the expanded beads.

24. Further, Sato et al discloses expanded polyethylene particles having an inner cellular core and an outer skin, wherein the outer skin is specified as being thick  (Abstract). The photograph of Fig. 17 shows the thickness of the surface outer skin layer being thicker than the cell membrane inside the bead and having thickness of 15 micron (Fig. 17, col. 28, lines 28-40). The photograph presented on Fig. 17 of Sato et al shows that the outer skin layer of the bead appears to be the surface layer of the cells located close to the vicinity of the bead.
Therefore, as evidenced by Sato et al, the cover layer of Chiba et al having the thickness of 3-50 micron, will intrinsically and necessarily be a surface layer membrane of the cells that are located close to vicinity of the beads of Chiba et al as well.
Chiba et al is having the thickness of as low as 3 micron, therefore, that value of thickness appears to be the thinnest part of that layer, and corresponding to the thinnest part of the surface layer membrane as determined in instant specification ([0017] of instant specification).

25.  Thus, Chiba et al discloses the olefin-based expanded beads comprising less than 1 pbw per 100 pbw of the resin of the colorant in the core, and as low as  5 pbw of carbon black based on 100 pbw of the total resin in the cover layer. Since carbon black is having a black color and appears to be the inorganic colorant as well, given:
i) the ratio of the core layer to cover layer is 99.5:0.5 ([0060]), 
ii) the colorant in the core layer is used in amount of 1 pbw (i.e. 0.99%);
iii) the carbon black is used in the cover layer in amount of 5 pbw (i.e. 4.76%),
therefore, the total amount of the colorant in the expanded beads will be:

99.5 x 0.0099 + 0.5 x 0.0476 = 0.985 + 0.024 = 1%wt (as to instant claim 5).

26.  Since the average cell diameter of the beads is preferably 40-250 micron ([0068]) and cover layer thickness is preferably 5-50 micron ([0061]), therefore, given the cover layer is having thickness of 5 micron and the average cell diameter is 50 micron, the ratio of the average cell diameter to the cover layer thickness will be 50/5=10. Given the average cell diameter is 40 micron and the cover layer thickness is 5 micron, therefore, the ratio of the average cell diameter to the cover layer thickness will be 8. Given the average cell diameter is 250 micron and the cover layer thickness is 25 micron, Chiba et al having an average cell diameter of the beads of preferably 40-250 micron, cover layer thickness of preferably 5-50 micron would be reasonably expected to have the ratio of “b”/”a” in the range of 5-15, as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). 

27.  Though Chiba et al discloses the polyolefin resins used for making the beads being random and block ethylene copolymers including ethylene-octene copolymer elastomers, Chiba et al does not disclose the ethylene copolymer being a multi-block 

28. However, Wakikawa discloses a crosslinked polyolefinic resin foamed article produced by foaming and cross-linking of a polyolefin resin, wherein the polyolefin resin is a multiblock copolymer comprising a copolymer of ethylene and C3-20 alpha-olefin (p. 3, lines 2-9), specifically a commercial multi-block copolymer INFUSE D9530 (Example 4, p. 4 of the translation), wherein the use of the multiblock copolymers having high heat resistance (p. 3, lines 6-7) provides the foamed articles having excellent heat resistance, low compression set and less shrinkage during heating (p. 3, lines 8-12 of the translation).

29.  As evidenced by INFUSE 9530 copolymer flyer, the commercial product INFUSE 9530 is having MFR of 5 g/10 min, density of 0.887 g/10 min (see INFUSE 9530 flyer, as to instant claims 9, 10).

30. It is noted that the multi-block copolymer exemplified in instant invention is INFUSE 9530 (Example 1 of instant specification), which is specified as being a block copolymer comprising a polyethylene block and an ethylene-/1-octene block, having flexural modulus of 28 MPa ([0062] of instant specification). Therefore, the commercial block copolymer INFUSE 9530 used in Wakikawa appears to be a block copolymer 

31. Since the use of multi-block ethylene copolymers, such as commercial products INFUSE, in the foamed articles provide said foamed articles with improved heat resistance, low compression set and less shrinkage during heating, as taught by Wakikawa, therefore, based on the combined teachings of Wakikawa and Chiba et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially, the multi-block copolymers such as commercial product INFUSE D 9530, as the polyolefin resin used for making the expanded beads of Chiba et al, so to further improve heat resistance, provide low compression set and less shrinkage during heating to the expanded beads of Chiba et al as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). 

32. As to instant claim 8, though Chiba et al in view of Wakikawa do not explicitly recite the property of when an average cell membrane thickness Tm is defined as (c), a ratio 
1) since an average cell membrane thickness Tm is  calculated in instant specification  according to the following equation:

    PNG
    media_image1.png
    25
    197
    media_image1.png
    Greyscale

Wherein 
    PNG
    media_image2.png
    24
    22
    media_image2.png
    Greyscale
 is an apparent density of the expanded beads (g/cc) and 
    PNG
    media_image3.png
    15
    23
    media_image3.png
    Greyscale
 is a density of the TPO and b is an average cell diameter in micron ([0019] of instant specification);

2) given in the beads of Chiba et al in view of Wakikawa the average cell diameter is 250 micron (“b”) and the cover layer thickness is 25 micron (“a”), the density of INFUSE 9530 is 887 kg/m3 and density of the expanded beads is 100 kg/m3 (since the preferable range as cited by Chiba et al is 15-110 kg/3 as in [0066]), therefore,
Tm = 250x [(1-100/887)-1/3 -1]
Tm = 250 x 0.04=10.4

Since Tm is defined as “c”, therefore, c/a = 10.4/25 =0.42 (as to instant claim 8).

3) given in the beads of Chiba et al in view of Wakikawa the average cell diameter is 250 micron (“b”) and the cover layer thickness is 25 micron (“a”), the density of INFUSE 9530 is 887 kg/m3 and density of the expanded beads is 80 kg/m3 (since the preferable range cited by Chiba et al is 15-110 kg/3 as in [0066]), therefore,
Tm = 250x [(1-80/887)-1/3 -1]
Tm = 250 x 0.03=7.5


4) given in the beads of Chiba et al in view of Wakikawa the average cell diameter is 50 micron (“b”) and the cover layer thickness is 5 micron (“a”), the density of INFUSE 9530 is 887 kg/m3 and density of the expanded beads is 80 kg/m3 (since the preferable range cited by Chiba et al is 15-110 kg/3 as in [0066]), therefore,
Tm = 50x [(1-80/887)-1/3 -1]
Tm = 50 x 0.03=1.5

Since Tm is defined as “c”, therefore, c/a = 1.5/5 =0.3 (as to instant claim 8).

33.  Thus, based on the exemplified calculations, the expanded beads of Chiba et al in view of Wakikawa having an average cell diameter of the beads of preferably 40-250 micron ([0068]), cover layer thickness of preferably 5-50 micron ([0061]), density of the expanded beads preferably of 15-110 kg/m3 and INFUSE 9530 as the ethylene copolymer elastomer, would be reasonably expected to have the ratio of “c”/”a” in the range of 0.3-0.8, as claimed in instant invention, as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

34. Chiba et al does not disclose the expanded particles being cross-linked so that the hot xylene insoluble fraction is 30-70%wt.

35. However, Akimaru et al discloses polyolefin resin expanded beads comprising polyethylene-based, polypropylene-based resin including block copolymers and  thermoplastic elastomers (p. 6, lines 20-26; p. 3, lines 26-33 of the translation), having apparent density of 50-100 g/L (p. 6, lines 34-35) that are cross-linked to a gel fraction of 45-70% (p. 2, line 4;p. 7, lines 24-27 of the translation), wherein the gel fraction is obtained as fraction insoluble in heated xylene (p. 8, lines 1-3; p. 12, lines 7-9 of the translation).
Akimaru et al teaches that the cross-linked polyethylene resin expanded beads have excellent heat resistance, flexibility, being capable of secondary processing into complicated shapes by molding (p. 1, lines 1-5 of the translation).

36. Since both Akimaru et al and Chiba et al are related to polyolefin-based resin expanded beads used for making molding articles, and thereby belong to the same field of endeavor, wherein Akimaru et al discloses said expanded beads being cross-linked, so to provide excellent heat resistance, flexibility, and capability of secondary processing into complicated shapes by molding, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Akimaru et al and Chiba et al, and to further subject, or obvious to try to subject  the expanded beads of Chiba et al to cross-linking, as taught by Akimaru et al, so to further improve heat resistance, flexibility, and ensure the capability of secondary processing into complicated shapes by molding of the expanded beads of Chiba et al, as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2141
 Chiba et al in view of Wakikawa  and Akimaru et al  is produced by in-mold molding of the expanded beads that are essentially the same as those claimed in instant invention, and having the same properties as those claimed in instant invention, therefore the molded article of Chiba et al in view of Wakikawa  and Akimaru et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the same properties, including tensile elongation (as to instant claim 7), as those claimed in instant invention, or having values in the ranges that are either overlapping with or close to those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Further, since Chiba et al in view of Wakikawa  and Akimaru et al a) disclose the use of olefin-based resins for making the beads, including the use of ethylene-based resins and olefin thermoplastic elastomers, b) all ranges in the expanded beads of Chiba et al in view of Wakikawa  and Akimaru et al are overlapping with the corresponding ranges of those claimed in instant invention, and c) the properties of the expanded beads including the average cell diameter, apparent density, cover layer thickness depend on the amount of blowing agent, the expansion temperature and amount of cell controlling agent as taught by Chiba et al ([0096], [0102], [0104]), therefore, it would have been In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness Double Patenting Rejection I
38.     Claims 1, 5-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of a copending application 16/333, 479 (published US 2019/0263993) in view of Chiba et al (US 2014/0097389).

39.  The rejection is adequately set forth on pages 16-19 of an Office Action mailed on August 27, 2020 and is incorporated here by reference.

40. The copending application 16/333, 479 claims an expanded beads molded article, which is produced through in-mold molding of expanded beads comprising a crosslinked multi-block copolymer containing a polyethylene block and an ethylene-a-olefin copolymer block, wherein the flexural modulus of the multi-block copolymer is from 10 to 50 MPa, wherein the expanded beads have an apparent density of 40 to 300 g/L, a gel fraction of 30 to 55% by weight by a hot xylene extraction method, an average cell diameter (a) of 50 to 180 µm, and an average surface layer thickness (b) of 3 to 27 µm, and wherein a ratio (a/b) of the average cell diameter (a) to the average surface 
A density of the multi-block copolymer is from 700 to 900 g/L and a melt flow rate at 190°C and a load of 2.16 kg of the multi-block copolymer is from 2 to 10 g/10 min.

41. Since no Terminal Disclaimer has been filed, the rejection is maintained.

42.  In response to Applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” 

Obviousness Double Patenting Rejection II
Claims 1, 5-7, 9-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US patent 10,435,530 in view of Chiba et al (US 2014/0097389).

44.  The rejection is adequately set forth on pages 19-23 of an Office Action mailed on August 27, 2020 and is incorporated here by reference.

45. US patent 10,435,530 claims crosslinked expanded beads produced by crosslinking and expanding particles comprising a multi-block copolymer comprising a polyethylene block and an ethylene-alpha olefin block having MFR 2-10 g/10 min, flexural modulus 10-30 MPa, the beads having gel fraction of 30-60%, apparent density of 50-280 g/L.

46.  Chiba et al discloses a polyolefin-based resin expanded beads and a molded article obtained by in-mold molding of said expanded beads ([0002], as to instant claims 1 and 6), wherein the expanded beads comprise:
a)  65-99.5%wt ([0060]) of a polyolefin-based expanded core layer comprising polyolefin-based resins including propylene-ethylene copolymers and olefinic thermoplastic elastomers like ethylene-octene elastomer copolymers ([0056]-[0057]) and further 5 pbw or less, or 1 pbw or less of a coloring agent ([0058])
and 
b) 0.5-35%wt ([0060]) of a polyolefin-based resin cover layer comprises a mixture of a polyolefin-resin (A) such as propylene-ethylene block copolymer and polyethylene such as low density polyethylene ([0029]-[0031]) and olefinic thermoplastic elastomers 
wherein the expanded beads are having the apparent density of 10-130 kg/m3 ([0066]), an average thickness of the cover layer of 3 micron or greater, such as 3-50 micron ([0061]) and an average cell diameter of 40-250 micron ([0068]).
The cover layer maybe in expanded or in substantially unexpanded state that does not exclude the presence of microcells to the extent that the mechanical strength of the beads is not altered ([0027]). Thus, one the purposes of the cover layer is to maintain the mechanical strength of the beads. The cover layer is melted at further stages to ensure fusing of the beads ([0027]).
It is further noted that the surface layer membrane of instant invention, having thickness of 3-25 micron, is specified as preventing the cells in the vicinity of the expanded beads surface from being broken ([0016] of instant specification). 
Therefore, the cover layer having thickness of 3-50 micron of Chiba et al appears to correspond to the surface layer having thickness of 3-25 micron of the expanded beads of instant invention as both are used to ensure the stability of the expanded beads.
Since the average cell diameter of the beads is preferably 40-250 micron ([0068]) and cover layer thickness is preferably 5-50 micron ([0061]), therefore, given the cover layer is having thickness of 5 micron and the average cell diameter is 50 micron, the ratio of the average cell diameter to the cover layer thickness will be 50/5=10. Given the average cell diameter is 40 micron and the cover layer thickness is 5 micron, therefore, Chiba et al having an average cell diameter of the beads of preferably 40-250 micron, cover layer thickness of preferably 5-50 micron would be reasonably expected to have the ratio of “b”/”a” in the range of 5-15, as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

47. Since no Terminal Disclaimer has been filed, the rejection is maintained.

Obviousness Double Patenting Rejection III
48.     Claims 1, 5-7, 10-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of a copending application 16/337,690 (published US 2020/0032024, now issued as US 10,787,555) in view of Chiba et al (US 2014/0097389).



50. US 10,787,555 claims an expanded beads molded article of expanded beads comprising a crosslinked multi-block copolymer containing a polyethylene block and an ethylene/a-olefin copolymer block, wherein a density of the expanded beads molded article is from 40 to 150 g/L; a gel fraction of the expanded beads molded article by a hot xylene extraction method is from 30 to 70% by weight; a tensile elongation of the expanded beads molded article is 120% or more; a bead weight of the expanded beads is from 0.8 to 8 mg;  wherein an average cell diameter of the expanded beads molded article is from 50 to 200 µm, wherein the expanded beads molded article has a thin-walled part having a minimum thickness of 5 mm or less.  
The multi-block copolymer is a multi-block copolymer containing a polyethylene block and an ethylene/1-octene copolymer block.

51.  Chiba et al discloses a polyolefin-based resin expanded beads and a molded article obtained by in-mold molding of said expanded beads ([0002], as to instant claims 1 and 6), wherein the expanded beads comprise:
a)  65-99.5%wt ([0060]) of a polyolefin-based expanded core layer comprising polyolefin-based resins including propylene-ethylene copolymers and olefinic thermoplastic elastomers like ethylene-octene elastomer copolymers ([0056]-[0057]) and further 5 pbw or less, or 1 pbw or less of a coloring agent ([0058])
and 

wherein the expanded beads are having the apparent density of 10-130 kg/m3 ([0066]), an average thickness of the cover layer of 3 micron or greater, such as 3-50 micron ([0061]) and an average cell diameter of 40-250 micron ([0068]).
The cover layer maybe in expanded or in substantially unexpanded state that does not exclude the presence of microcells to the extent that the mechanical strength of the beads is not altered ([0027]). Thus, one the purposes of the cover layer is to maintain the mechanical strength of the beads. The cover layer is melted at further stages to ensure fusing of the beads ([0027]).
It is further noted that the surface layer membrane of instant invention, having thickness of 3-25 micron, is specified as preventing the cells in the vicinity of the expanded beads surface from being broken ([0016] of instant specification). 
Therefore, the cover layer having thickness of 3-50 micron of Chiba et al appears to correspond to the surface layer having thickness of 3-25 micron of the expanded beads of instant invention as both are used to ensure the stability of the expanded beads.
Since the average cell diameter of the beads is preferably 40-250 micron ([0068]) and cover layer thickness is preferably 5-50 micron ([0061]), therefore, given the cover layer Chiba et al having an average cell diameter of the beads of preferably 40-250 micron, cover layer thickness of preferably 5-50 micron would be reasonably expected to have the ratio of “b”/”a” in the range of 5-15, as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

52. Since no Terminal Disclaimer has been filed, the rejection is maintained.

Response to Arguments
53.  Applicant's arguments filed on April 22, 2021 have been fully considered, but are moot in light of the new grounds of rejections set forth above.


55. Chiba et al discloses the expanded beads are having the apparent density of 10-130 kg/m3 ([0066]), an average thickness of the cover layer of 3 micron or greater, such as 3-50 micron ([0061]) and an average cell diameter of 40-250 micron ([0068]).
The cover layer maybe in expanded or in substantially unexpanded state that does not exclude the presence of microcells to the extent that the mechanical strength of the beads is not altered ([0027]). Thus, one the purposes of the cover layer is to maintain the mechanical strength of the beads. The cover layer is melted at further stages to ensure fusing of the beads ([0027]).
It is further noted that the surface layer membrane of instant invention, having thickness of 3-25 micron, is specified as preventing the cells in the vicinity of the expanded beads surface from being broken ([0016] of instant specification). 
Therefore, the cover layer having thickness of 3-50 micron of Chiba et al appears to correspond to the surface layer having thickness of 3-25 micron of the expanded beads of instant invention as both are used to ensure the stability of the expanded beads.
Since the average cell diameter of the beads is preferably 40-250 micron ([0068]) and cover layer thickness is preferably 5-50 micron ([0061]), therefore, given the cover layer is having thickness of 5 micron and the average cell diameter is 50 micron, the ratio of Chiba et al having an average cell diameter of the beads of preferably 40-250 micron, cover layer thickness of preferably 5-50 micron would be reasonably expected to have the ratio of “b”/”a” in the range of 5-15, as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

56. Though Chiba et al does not exemplifiy the expanded beads having the ratio of the average cell diameter to cover layer thickness of 5-15, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  
Wakikawa (JP2011184574, based on machine English translation), Oikawa et al (US 2016/0009888), and Akimaru et al (JP2008266589, based on machine English translation) are secondary references each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764